DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 







Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 1-20 are directed to nonstatutory subject matter because they are directed to a judicial exception, without significantly more. The recited judicial exception is an abstract idea within the category of mental processes. A full analysis of the claims is made below:
In the analysis of claims under 35 USC 101 with regard to judicial exceptions, a determination is first made whether the claims are directed to one of the four statutory categories of invention (Step 1). Then, the claims are reviewed to identify any judicial exceptions such as within the three categories of abstract ideas that have been identified by the USPTO as patent-ineligible categories of abstract ideas (Step 2A, first prong). Finally, the claims are reviewed to determine whether they include any element, or combination of elements, that amount to either a practical application of the abstract idea (Step 2A, second prong), or significantly more than the abstract idea (Step 2B). (See MPEP 2106.05, and “2019 Revised Patent Subject Matter Eligibility Guidance”, PTO-P-2018-0053, January 7, 2019).
Regarding step 1, claims 1-20 are directed to a statutory category of invention. Claims 1-10, 11-15 and 16-20 are drawn to a method, apparatus and computer program, respectively. Claims 1-20 are each drawn to one of the four statutory categories of invention.
Regarding revised Step 2A, first prong, the claims recite an abstract idea within the category of mental processes. Independent claims, 1, 11 and 16; claim 1 is exemplary. Claim 1 is drawn to steps that could be performed in the mind alone (“determining, calculating, comparing, computing”). 
The steps of (“determining, calculating, comparing, computing”) are an abstract idea within the category of mental process because a person could read the data from a set of cases of a process and perform the above analysis. A person could further compare a selected or observed frequency of occurrence with the expected frequency of occurrence to determine the influence of the one or more attribute values on the undesirable behavior. 
Under Revised Step 2A, second prong, the independent claims are not found to recite a practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, for instance to a step of testing software, or any other practical application of the abstract idea.
Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a computer, the method does not improve the functioning of a computer itself nor does it apply the abstract idea with or by the use of a particular machine. The method could be performed by any system having functions to gather information for analyzing influence of one or more attribute values on undesirable behavior exhibited in a set of cases of a process. The claim as now recited, is not directed to any other improvement in the claimed technology.
  	Regarding the dependent claims, claims 2-10; 12-15 and 17-20 recite additional mental steps of computing and determining steps. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons although claim 10 recites a display which is a generic component. These claims do not provide any practical application of the abstract idea, nor are the additional elements significantly more than the abstract idea of the parent claims. These claims are not directed to anything more than gathering the data and comparing and making determination. The dependent claims do not amount to significantly more than the abstract idea of the parent independent set of claims.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gab et al. (KR 100729151 B1) in view of Ulrich et al. (US 20180322397 A1).

As per claim 1, Gab discloses a computer implemented method for analyzing influence of one or more attribute values on undesirable behavior exhibited in a set of cases of a process, each case corresponding to an instance of execution of the process, the method comprising (see for example claim 1, In scenario 1, we analyzed the degree of impact on the frequency of threat occurrence by varying the application range of the representative value.): 
determining an observed frequency of occurrence of cases that are associated with one or more attribute values and exhibit undesirable behavior (see claim 1, Tech-Problem 1st paragraph, actual frequency occurrence); 
calculating an expected frequency of occurrence of cases that are associated with the one or more attribute values and exhibit the undesirable behavior (see for example [0158], [0165], expected frequency), wherein the expected frequency of occurrence is calculated based on a proportion of cases that exhibit the undesirable behavior and a frequency of occurrence of cases that are associated with the one or more attribute values (see claim 1, lines 5-10, expected frequency… predicted frequency); and 
comparing the observed frequency of occurrence with the expected frequency of occurrence to determine the influence of the one or more attribute values on the undesirable behavior (see for example claim 1, the predicted frequency of occurrence is close to the actual value).
Gab does not explicitly disclose one or more attribute values on undesirable behavior in a set of cases of a process. Nevertheless, as evidenced by the teaching of Gab, it is commonly known that to analyze influence of one or more attribute values on undesirable behavior exhibited in a set of cases of a process (see for example [0152] and FIG. 10, 1002). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of Gab by the teaching of Ulrich in order to focus on one or more attribute values on undesirable behavior exhibited in a set of cases of a process to further determine the influence and measure effectiveness of cases of process (previously established process) (see for example [0017], [0152]).
As per claim 9, Gab discloses the computer implemented method of claim 1, further comprising: displaying a dashboard of results of the comparing on a display device (see for example [0049]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gab et al. (KR 100729151 B1) in view of Ulrich et al. (US 20180322397 A1), further in view of Jai et al. (US 20180341688 A1).

As per claim 10, Gab and Ulrich do not explicitly disclose the computer implemented method of claim 1, wherein the process is a robotic process automation process. Nevertheless, as evidenced by Jai, it is commonly known to have a process that is robotic process automation process (see for example [0030]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the filing date of the claimed invention to modify the above teachings of Gab in combination with Ulrich by the teaching of Jai in order to apply the measure of the effectiveness in robotic process automation process.
Per claims 11, 16, these are apparatus; medium claims substantially paralleling the limitations in method claims 1, 9-10. The above combined references disclose the use of such apparatus and program in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  




Allowable Subject Matter

Claims 2-8; 12-15; 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims and overcome the above 35 U.S.C. 101 issue.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193